Citation Nr: 0625147
Decision Date: 08/16/06	Archive Date: 01/31/07

DOCKET NO. 04-03 327A                       DATE AUG 16 2006


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUE

Entitlement to service connection for a lung disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from July 1964 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In July 2004, the veteran testified before RO personnel; a transcript of that hearing is of record.

FINDING OF FACT

A lung disability is not related to the veteran's period of active service, to include any in-service asbestos or chemical agent (benzene or mercury) exposure.

CONCLUSION OF LAW

The veteran does not have a lung disability that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). The VCAA and its implementing regulations include, upon the submission of a substantially complete

- 2



application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board has determined that all notification and development action needed to render a decision on the veteran's claim has been accomplished.

In this respect, through August 2003 and August 2004 notice letters, a December 2003 statement of the case, and an October 2004 supplemental statement of the case, the RO notified the veteran and his representative of the legal criteria governing his claim, the evidence that had been considered in connection with his claim, and the bases for the denial of his claim. After each, they were afforded the opportunity to respond. Hence, the Board finds that the veteran has received sufficient notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the August 2003 and August 2004 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). In those letters, the RO notified the veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. It requested that the veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. The veteran was also placed on notice to submit evidence in his possession in support of his claim.

Also as regards to VA's notice requirements, the Board notes that, in the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held that proper VCAA notice should notify the veteran of:

- 3 



(1) the evidence that is needed to substantiate the claim, (2) the evidence, if any, to be obtained by VA, and (3) the evidence, if any, to be provided by the claimant; and (4) VA must make a request that the claimant provide any evidence in the claimant's possession that pertains to the claim. As indicated above, the four content-of-notice requirements have been met in this case.

Although the complete notice required by the VCAA was not provided until after the RO initially adjudicated the veteran's claim, "the appellant [was] provided the content-complying notice to which he [was] entitled." Pelegrini, 18 Vet. App. at 122. Consequently, the Board does not find that any late notice in this case under the VCAA requires remand to the RO. Nothing about the evidence or any response to the RO's notification suggests that the. case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. Furthermore, although notice regarding the provisions for disability ratings and effective dates has not been provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board does not now have such issues before it. Consequently, a remand for additional notification on this question is not necessary.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal. The veteran's service medical records have been associated with the claims file as have VA outpatient treatment records. The veteran has been provided VA examinations and has submitted medical evidence in support of his claim. Furthermore, the veteran's records on which his award of Social Security Administration benefits was based are also associated with the claims file. Significantly, neither the veteran nor his representative has otherwise alleged that there are any outstanding medical records probative of the veteran's claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

-4



II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that he has developed a lung disability as a result of exposure to asbestos and chemical agents (benzene and mercury) while assigned to the USS Lake Champlain (CVS-39) during service.

A Report of Medical History associated with the veteran's enlistment reflects a reported history of mumps and whooping cough as a child without complications, suffering from 4 to 5 colds a year, as well as suffering from sinusitis and hay fever. The veteran's service medical records do not otherwise denote complaints, findings, or treatment for a lung disability.

Initially, the Board notes that it has conducted a thorough review of the Internet literature submitted by the veteran from the Canadian Centre for Occupational Health and Safety, as well as the Agency For Toxic Substances and Disease Registry, which pertain to the risks of exposure to benzene and mercury. The literature does not refer to the veteran himself, nor is it necessarily specific to the particular circumstances and events described by the veteran in regards to his claimed exposure to benzene and mercury aboard the USS Lake Champlain. The Board notes that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection. See Sacks v. West, 11 Yet. App. 314 (1998).

In this case, the literature submitted by the veteran only raises the possibility that there may be some relationship between benzene and/or mercury exposure and the veteran's lung disability. It does not show that there is a direct causal relationship. Nonetheless, the Board has given consideration to the literature, particularly in light

- 5 



of the supporting medical opinion evidence of record. See Mattern v. West, 12 Vet. App. 222, 228 (1999) (medical treatise evidence can provide important support when combined with an opinion of a medical professional).

Buddy statements associated with the claims file from persons who served with the veteran reflect that the veteran was reportedly exposed to fibers from asbestos lagging and that he also came into contact with benzene. At his July 2004 hearing, the veteran testified that he and his shipmates would wash up with benzene after working with crude oil. Additionally, the veteran stated that his duties included emptying mercury from the ship's equipment to perform maintenance or repair of that equipment. He then would refill the equipment with the displaced mercury once the maintenance or repair was completed.

With this evidence in mind, the Board has weighed the relevant medical opinions of record pertaining to the veteran's claim. The Board notes that in the above-noted July 2002 rating decision, the RO conceded that it was highly probable that the veteran had been exposed to asbestos fibers in service.

The opinions supportive of the veteran's claim are from Michael Zevitz, M.D. In an August 2002 statement, Dr. Zevitz opined the veteran's lung condition was as least as likely as not, significantly related to exposure to asbestos. In an August 2004 statement, Dr. Zevitz noted that the veteran's lung condition was of a restrictive type. Dr. Zevitz also noted the following: .

In my medical opinion, based on [the veteran's] occupational exposure to benzene, it is more likely than not that his chronic lung disease, and the symptoms of exertional dyspnea, are related [ ] as a result of his exposure to benzene and other toxic chemicals. . . I conclude this with reasonable medical certainty, based on my experience as an internist for over 20 years in practice. Benzene exposure is a known cause of chronic interstitial lung disease with the development of restrictive lung dysfunction.

- 6



In this case, Dr. Zevitz's opinions do not appear based on a review of the veteran's claims file, but instead are based on the veteran's reported history. Nevertheless, the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran. See e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

As noted above, the August 2004 statement from Dr. Zevitz appears to reflect a change in his conclusion as to the etiology of the veteran's restrictive lung disease. The opinion notes only that the veteran's restrictive lung disease was due to benzene and other toxic chemicals as contrasted to exposure to asbestos, to which Dr. Zevitz had linked the veteran's lung disorder in August 2002. Additionally, Dr. Zevitz opined that benzene exposure caused chronic interstitial lung disease which led to a restrictive lung dysfunction. That conclusion conflicts with the literature on benzene exposure submitted from the Canadian Centre for Occupational Health and Safety. In this regard, the literature notes that prolonged or repeated contact with benzene (as has been claimed by the veteran) causes skin redness, dryness, and cracking due to the de-fatting action of the solvent. Otherwise, benzene exposure has been associated with lung cancer, and if ingested and aspirated, can cause lung irritation, damage to the lung tissues, and death. The Board notes that the veteran does not have lung cancer nor has he ever claimed that he ingested benzene or that he aspirated the chemical into his lungs.

Furthermore, while Dr. Zevitz also related the veteran's lung condition to "other toxic chemicals," which the Board assumes to be mercury, that conclusion likewise conflicts with the literature on mercury exposure from the Canadian Centre for Occupational Health and Safety. In this regard, the literature notes severe respiratory problems associated with high concentrations of mercury vapor (e.g., when the mercury is heated). The veteran has not contended that he was exposed to high concentrations of mercury vapor but that he came into physical contact with mercury when emptying and then refilling ship's equipment with the liquid. Otherwise, the literature notes that there was very little information available regarding the effects on the respiratory system from long-term exposure to mercury. Two studies were reported as noting findings of persistent cough in employees

- 7



exposed to mercury vapor for several weeks. Another study reported no respiratory symptoms, X-ray abnormalities, or impaired pulmonary function in employees exposed to mercury vapor levels up to 0.27 mg/m x 3 for more than six years.

Here, the Board gives greater probative weight on the question of medical nexus to the report of September 2003 VA examination (dated in October 2003) which was clearly based both upon examination of the veteran and full consideration of the veteran's documented medical history pertaining to his lung disability. See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it is the responsibility of V A adjudicators to determine the probative weight to be ascribed as among multiple medical, opinions in a case, and to state reasons or bases for favoring one opinion over another); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). In that report of examination, following a physical examination of the veteran, the examiner's diagnosis included morbid obesity. The examiner commented as follows:

There is no medical evidence [based on diagnostic studies] to give the veteran a diagnosis of asbestosis. It is not as likely as not that the veteran has any asbestos related pulmonary insufficiency. It is also not as likely as not that the veteran has any lung disability related to his military exposure to mercury or benzene. The lab[oratory] work and pulmonary function tests reveal obesity (restrictive lung disorder) with normal diffusing capacity. There is no evidence on [computed tomography] scan to suggest any pulmonary cancer or disorder.

In addition to the above VA examiner's findings and opinion, the Board also notes that a May 2002 VA medical opinion, while less definitive, also tends to weigh against the veteran's claim. In this regard, the examiner, following her evaluation of the veteran and review of the claims file, concluded that other than minimal pleural thickening on diagnostic testing, there was no evidence of interstitial lung disease (asbestosis).

- 8 



The Board is also cognizant that VA and private medical evidence has documented the veteran's diagnoses for chronic obstructive pulmonary disorder (COPD), chronic bronchitis, and asthmatic bronchitis. None of these respiratory conditions is identified as a restrictive lung disease. (The most recent medical evidence, from both Dr. Zevitz and the VA examiner in September 2003, has identified the veteran's respiratory disability as being of a restrictive type). Likewise, none of the conditions has been related to the veteran's period of service.

Furthermore, the Board is aware that the veteran's representative, in a February 2005 statement, called into question the opinion of the VA examiner who examined the veteran in September 2003 on the basis of the examiner's reliance on a reportedly faulty May 2002 computed tomography (CT) scan of the veteran's lungs. The Board notes that the October 2003 VA examination report does not necessarily reflect the examiner's reliance on the May 2002 CT scan. The examination report does reflect reported findings for an October 2003 CT scan of the veteran lungs. These findings did not necessarily conflict with those from the May 2002 CT scan. As such, the Board finds no reason to question the findings or opinion of the VA examiner.

Therefore, in conclusion, as the Board finds that the opinion evidence against the veteran's claim is entitled to more weight, it follows that the preponderance of the competent evidence weighs against the claim.

The Board is mindful of the veteran's assertions, and while it does not doubt the sincerity of the veteran's belief that he currently has a lung disability related to service, that question involves a medical matter. As a layperson without the appropriate medical training and expertise, the veteran simply is not competent to provide a probative (i.e., persuasive) opinion on a medical matter. See, e.g. , Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, the veteran's own assertions as to the etiology of his respiratory disability have no probative value.

- 9



For all the foregoing reasons, the Board concludes that the claim for service connection for a lung disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the competent and persuasive medical evidence weighs against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a lung disability is denied.

MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

- 10



